 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     ERIC O’BRIEN, an individual,                           No. 1:21-cv-00512-NONE-JLT
11
                            Plaintiff,
12                                                          ORDER GRANTING DEFENDANT’S
            v.                                              UNOPPOSED MOTION TO COMPEL
13
                                                            ARBITRATION AND DISMISSING
14   CONDUENT COMMERCIAL SOLUTIONS,                         CASE
     LLC, a Nevada Limited Liability Company;
15   and DOES 1 through 20, inclusive,

16                          Defendants.

17

18          Before the court for decision is defendant’s motion to compel arbitration, in which

19   defendant requests that plaintiff be ordered to arbitrate all of the claims in this case and that this

20   matter be dismissed. (Doc. No. 3.) Plaintiff has filed a statement of non-opposition in which he

21   agrees to arbitrate all of the claims but requests that the matter be stayed (rather than dismissed)

22   pending arbitration so that the court may “retain jurisdiction over the case until it reaches a final

23   resolution to confirm, correct, or vacate the award.” (Doc. No. 4.) Defendant did not respond to

24   plaintiff’s filing. Therefore, the court assumes defendant does not object to the requested stay.

25          Nonetheless, the court declines to stay this matter. It appears to be undisputed that a valid

26   arbitration agreement exists and applies to all of the claims in this case. In such circumstances

27   the court “must dismiss the action or compel the action to arbitration and stay the proceedings.”

28   Ortiz v. Hobby Lobby Stores, Inc., 52 F. Supp. 3d 1070, 1089 (E.D. Cal. 2014); see also Sparling
 1   v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988) (where all claims were subject to an

 2   arbitration clause found to be valid “the plaintiffs could not possibly win relief and the dismissal

 3   was appropriate”). The court “has the discretion to either stay the case pending arbitration or to

 4   dismiss the case if all of the alleged claims are subject to arbitration.” Ortiz, 52 F. Supp. 3d at

 5   1089 (internal citation and quotation marks omitted); see also Farrow v. Fujitsu America, Inc., 37

 6   F. Supp. 3d 1115, 1126 (N.D. Cal. 2014) (“When arbitration is mandatory, courts have discretion

 7   to stay the case under 9 U.S.C. § 3 or dismiss the litigation entirely.”). Here, the court concludes

 8   that dismissal of this action is appropriate because all of the claims are subject to the arbitration

 9   clause and plaintiff has offered no specific reason (other than a generic desire to have the

10   undersigned handle subsequent proceedings) for the court to stay the matter instead of dismissing

11   it.

12            Accordingly,

13            (1) Defendant’s motion to compel arbitration and dismiss this action (Doc. No. 3) is

14   GRANTED; and

15            (2) The Clerk of Court is directed to assign a district judge to this matter for the purposes

16   of closure and then to CLOSE THIS CASE.

17   IT IS SO ORDERED.
18
           Dated:   May 5, 2021
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
